 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          SECURITIES AND EXCHANGE                       CASE NO. C17-0405JLR
            COMMISSION,
11                                                        ORDER
                                 Plaintiff,
12                 v.

13
            ANDY SHIN FONG CHEN, et al.,
14
                                 Defendants.
15
            Before the court is the parties’ September 27, 2019, joint status report. (JSR (Dkt.
16
     # 72).) The JSR explains that counsel for Plaintiff Securities and Exchange Commission
17
     (“the SEC”) “has received approval from [the SEC] for a requested penalty amount in
18
     this matter.” (Id. at 1.) The JSR also indicates that Defendants’ counsel still needs
19
     additional information about the immigration status of remaining investors and that
20
     Defendants cannot yet determine whether they will “request a hearing for remedies
21
     determination.” (Id. at 1-2.) Despite these outstanding issues, the parties have agreed on
22


     ORDER - 1
 1   the following briefing schedule for the remedies phase of this proceeding: (1) the SEC’s

 2   motion and supporting papers will be due October 16, 2019; (2) Defendants’ opposition

 3   will be due on November 20, 2019; and (3) the SEC’s reply will be due on December 4,

 4   2019. (Id. at 2.) The parties also indicate that they intend to exchange additional

 5   information before October 16, 2019, and “examine the possibility of stipulated

 6   resolution.” (Id.)

 7          The court finds this proposal appropriate. Accordingly, the relief requested in

 8   parties’ JSR is GRANTED. (Dkt. # 72.)

 9          Dated this 27th day of September, 2019.

10

11                                                    A
                                                      JAMES L. ROBART
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
